EXAMINER'S AMENDMENT

Note, this amendment supersedes the previous examiner’s amendment dated 4/14/21.  It is issued to correct a typographic error in the instructions in claim 7.  All other aspects are unchanged. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 4/8/21.
The application has been amended as follows: 
	In the claims

	In claim 6, in line 4, “over” which appears before “a” has been deleted and replaced with --above--. 

	In claim 7:
In line 3, “a” which appears before “respective” has been deleted and replaced with --the--.

In line 4, “over” which appears before “the” has been deleted and replaced with --above--. 

	In claim 9:
		In line 36,  “over” which appears before “a” has been deleted and replaced with --above--. 

		In line 40, “a” which appears before “respective” has been deleted and replaced with --the--.

		In line 41, “over” which appears before “a” has been deleted and replaced with --above--. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: none of the most pertinent prior art of record teaches or fairly suggests an eyewash assembly as claimed, including a closed loop distribution tube that is configured to be extended across a user’s forehead, a cannula fluidly coupled to the distribution tube, the cannula having a pair of outlets which are angled away from each other, curved, and configured to extend downwardly from the user’s forehead to be aligned with a respective one of the user’s eyes to direct fluid away from the user’s forehead and into their eyes. The most pertinent prior art of record, Stinson, shows the cannula outlets directed upwardly towards the user’s eyes and forehead and it would not be obvious to reorient them so that they face downward and are attached to a closed loop distribution tube without the benefit of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754